—In an action, inter alia, to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated October 16, 1997, which denied their motion, in effect, for partial summary judgment dismissing the first and second causes of action asserted in the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the first and second causes of action asserted in the complaint are dismissed.
The defendants made a prima facie showing that the injured plaintiff did not sustain a serious injury in the underlying collision, thereby shifting the burden to the plaintiffs to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The evidence submitted in opposition to the motion was insufficient to raise a triable issue of fact as to whether the injured plaintiff suffered a serious injury (see, Merisca v Alford, 243 AD2d 613; Delaney v Rafferty, 241 AD2d 537). Miller, J. P., Thompson, McGinity and Luciano, JJ., concur.